Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jolene Fernandes on 04/07/2021.

The application has been amended as follows: 
In the specification, amend paragraph [0000.1] as follows:
“This application is a Continuation of U.S. Application No. 14/655,103 (now U.S. Patent 10,138,519), which is the U.S. National Stage application of PCT/US20 13/078039, filed December 27, 20 13, which claims priority from U.S. Provisional Application No. 61/747,062, filed December 28, 2012.”

In the claims:
Claim 1:
A composition comprising 
a first oligonucleotide that comprises, in 5' to 3' order, 
(a) a first region suitable for use as a Sanger sequencing primer, wherein the first region of the first oligonucleotide is selected from the group consisting of SEQ ID NOs: 1, 2 and 11-83;
(b) a spacer that is between about 5 and about 15 nucleotides long; and 
(c) a third region suitable for use as a next generation sequencing (NGS) primer, 

(a) a first region that is substantially identical to the third region of the first oligonucleotide; and 
(b) a second region that is suitable for use as a polymerase chain reaction (PCR) primer to amplify a target nucleotide sequence, 
a third oligonucleotide that comprises, in 5' to 3' order, 
(a) a first region suitable for use as a Sanger sequencing primer wherein the first region of the third oligonucleotide is selected from the group consisting of SEQ ID NOs: 1, 2 and 11-83; 
(b) a spacer comprising the sequence of SEQ ID NO: 3 or SEQ ID NO: 4; and 
(c) a third region suitable for use as a next generation sequencing (NGS) primer, and 
a fourth oligonucleotide that comprises, in 5' to 3' order, 
(a) a first region that is substantially identical to the third region of the third oligonucleotide; and 4851-0939-2610.1Atty. Dkt. No. 034827-1375 
(b) a second region that is suitable for use as a polymerase chain reaction (PCR) primer, 
wherein the third region of the first oligonucleotide and the first region of the second oligonucleotide have a melting temperature (T1,) that is at least about 5 °C higher than the Tm of the second region of the second oligonucleotide, and 
wherein the total length of the spacer of the first oligonucleotide and the first and second regions of the second oligonucleotide is at least about 45 nucleotides (nt) long, 
wherein the third region of the third oligonucleotide and the first region of the fourth oligonucleotide have a melting temperature (Tm) that is at least about 5 °C higher than the Tm of the second region of the fourth oligonucleotide, 
wherein the total length of the spacer of the third oligonucleotide and the first and second regions of the fourth oligonucleotide is at least about 45 nucleotides (nt) long, and 

Claim 7:
The composition of claim 1, wherein the third region of the first oligonucleotide and the first region of the second oligonucleotide are selected from the group consisting of SEQ ID NOs: 7 and 8.
Claim 10:
An oligonucleotide comprising, in 5' to 3' order: (a) a first region selected from the group consisting of SEQ ID NOs: 1, 2 and 11-83; (b) a spacer comprising the sequence of SEQ ID NO: 3 or SEQ ID NO: 4; and (c) a third region selected from the group consisting of SEQ ID NOs: 7 and 8.
Claim 13:
The method of claim 12, wherein the first regions of the first and third oligonucleotides are selected from the group consisting of SEQ ID NOs: 1, 2 and 11-83.
Claim 14:
The method of claim 12, wherein the first regions of the third and fourth oligonucleotides are selected from the group consisting of SEQ ID NOs: 7 and 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637